 1
     MCGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     CHANTAL R. JENKINS, PA SBN 307531
 5   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
 7          Telephone: (415) 977-8931
            Facsimile: (415) 744-0134
 8          E-Mail: Chantal.Jenkins@ssa.gov
 9   Attorneys for Defendant
10                                UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12                                     SACRAMENTO DIVISION
13
                                                     )       Case No.: 2:18-cv-00458-DMC
14   KIA RUSHING,                                    )
                                                     )       STIPULATION AND ORDER AWARDING
15                  Plaintiff,                       )       ATTORNEY FEES UNDER THE
                                                     )       EQUAL ACCESS TO JUSTICE ACT,
16          vs.                                      )       28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18                  Defendant.                       )
                                                     )
19                                                   )
20
21          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22   counsel, subject to the Court’s approval, that Plaintiff Kia Rushing be awarded attorney fees in
23   the amount of SEVEN THOUSAND FIVE HUNDRED DOLLARS AND 00 CENTS
24   ($7,500.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
25   represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
26   connection with this civil action in accordance with 28 U.S.C. § 2412(d).
27          After the Court issues an order for EAJA fees to Plaintiff, the government will consider
28   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.


                                                         1
 1   Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the
 2   assignment will depend on whether the fees are subject to any offset allowed under the United
 3   States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
 4   the government will determine whether they are subject to any offset.
 5          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 6   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 7   be made directly to Legal Services of Northern California, pursuant to the assignment executed
 8   by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
 9          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
10   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
11   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
12   bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA
13   attorney fees in connection with this action.
14          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
15   Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
16
17                                                   Respectfully submitted,
18
     Dated: April 25, 2019                           /s/ Oliver Ehlinger by Chantal R. Jenkins*
19                                                   OLIVER EHLINGER
                                                     As authorized via email on April 25, 2019
20                                                   Attorney for Plaintiff
21
22
     Dated: April 25, 2019                           MCGREGOR W. SCOTT
23                                                   United States Attorney
24                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
25                                                   Social Security Administration
26
27                                         By:       /s/ Chantal R. Jenkins
                                                     CHANTAL R. JENKINS
28                                                   Special Assistant United States Attorney


                                                        2
 1                              ORDER
 2
 3   APPROVED AND SO ORDERED:
 4
 5   Dated: July 10, 2019
                                      ____________________________________
 6                                    DENNIS M. COTA
                                      UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  3
